PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
KNAUS et al.
Application No. 16/016,305
Filed: 22 Jun 2018
For Process for T Cell Expansion

:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the renewed petition pursuant to 37 C.F.R. § 5.25, filed January 19, 2022, seeking a retroactive license for foreign filing under 35 U.S.C. § 184.  The receipt of a 
four-month extension of time to make timely this renewed petition is acknowledged.  

This is also a decision on the concurrently filed renewed petition pursuant to 37 C.F.R. § 1.183.

The renewed petition pursuant to 37 C.F.R. § 5.25 is DISMISSED. 

The renewed petition pursuant to 37 C.F.R. § 1.183 is GRANTED to the extent that the need for verified statements from joint inventors Knaus and Sando is waived.

Petitioner seeks a retroactive foreign filing license for the following five proscribed foreign filings:

UK Patent Application No. 1121308.9 filed December 12, 2011;
PCT International Application Number PCT/GB2012/053113 filed December 12, 2012;
Australian Application No. 2012351842 filed July 10, 2014;
European Application No. 12815750.0 filed July 10, 2014; and,
Japanese Application No. 2014-0546633 filed June 11, 2014.




a listing of each of the foreign countries in which the unlicensed patent application material was filed;
The dates on which the material was filed in each country;
A verified statement (oath or declaration) 
containing:
An averment that the subject matter in question was not under a secrecy order at the time it was filed abroad, and that it is not currently under a secrecy order,
A showing that the license has been diligently sought after discovery of the proscribed foreign filing, and
(iii) An explanation of why the material was filed 
abroad through error without the required license under § 5.11 first having been obtained; and,
The required fee (§ 1.17(g) of this chapter).

An original petition pursuant to 37 C.F.R. § 5.25 was filed on August 15, 2019, and was dismissed via the mailing of a decision on February 14, 2020.

A renewed petition pursuant to 37 C.F.R. § 5.25 was filed on September 3, 2020, and was dismissed via the mailing of a decision on November 6, 2020.

Both a renewed petition pursuant to 37 C.F.R. § 5.25 and a petition pursuant to 37 C.F.R. § 1.183 were filed on June 4, 2021, and each was dismissed via the mailing of a decision on August 12, 2021 which indicates a portion of a five month extension of time had been received and the remainder was charged to Deposit Account number 50-1283 on August 5, 2021 to make timely the response.

To date, requirements (1), (2), (3)(i), and (4) of 37 C.F.R. 
§ 5.25 have been satisfied.  Petitioner has provided a listing of each of the foreign countries in which the unlicensed patent application material was filed;1 the dates on which the material 2 an averment that the subject matter in question was not under a secrecy order at the time it was filed abroad, and that it is not currently under a secrecy order;3 and, the required petition fee. 

Requirements (3)(ii) and  (3)(iii) of 37 C.F.R. § 5.25 remain unsatisfied.  

A timeline of the relevant events is as follows:

The ADS listed on initial deposit lists the applicant as Cell Medica Limited and two inventors, both residents of London.
Cell Medica Limited worked with Baylor College of Medicine of Houston, Texas to develop the material in these foreign filings.
Baylor College of Medicine was added as a second applicant via the filing of a corrected/updated ADS on August 15, 2019.
The UK and PCT applications were filed by declarant Bernadette Hambleton, applicant’s outside counsel.  At the time of these two foreign filings, she was not aware of any inventive activity that took place in the USA.  During the relevant time period she was aware of the requirements of 35 U.S.C. § 184 and 37 C.F.R. § 5.11(a).4  
Declarant Hambleton has asserted that Cell Medica Limited was also not aware of any inventive activity that took place in the USA  at the time of these two foreign filings, and she bases this belief off oral communications with the same. 
The decision to file the UK and PCT applications was made by joint inventors Knaus and Crombie; instructions to file were provided orally.5  
The decision to file the Australian, European, and, Japanese applications were made by joint inventors Knaus, Crombie, and Sandos.6  Declarant Hambleton was responsible for the European filing: she instructed a Japanese law firm 7  
The Australian application was filed by declarant Gledhill, who received instructions to file the application from Dr. Andrew Loh of Sterling IP.8  Declarant Gledhill has not revealed the manner in which these instructions were received.  He was not aware of the existence of any US inventors.
The Japanese application was filed by declarant Jitsuhiro, who received instructions to file the application from declarant Hambleton.9  Declarant Jitsuhiro has not revealed the manner in which these instructions were received.  He was not aware of the existence of any US inventors.
Knaus and Crombie have both since left Cell Media, and the location of Gregg Sandos is unknown.10
Declarant Hambleton first learned of US inventive activity on June 21, 2018 during a phone call with Dr. Plehn-Dujowich and three joint inventors from Baylor College of Medicine11 (added as inventors to this application via the filing of a Rule 1.48 request on August 15, 2019 to add US inventors).  
Fourteen months later, the original petition was filed.

Regarding requirement (3)(ii) of 37 C.F.R. § 5.25, Petitioner has previously established that Tina Crombie was not aware of the requirements of 35 U.S.C. § 184 and 37 C.F.R. § 5.11(a).  

The requirement that the record reveal whether two of the three individuals who made the decision to file the two foreign filings - Rainer Ludwig Knaus and Gregg Sandos - were aware of the requirements of 35 U.S.C. § 184 and 37 C.F.R. § 5.11(a) is waived, as a result of the granting of the petition pursuant to 

However, with the renewed petition received on September 3, 2020, a verified statement from declarant Hambleton was provided which addressed, inter alia, the reason for the delay during the period from December 2018 through July 2019.  The declarant asserted the two applicants were unable to file the petition during this period because they were waiting to receive a signed Power of Attorney from the Baylor inventors.  The decision on the renewed petition mailed November 6, 2020 indicated that it is not clear why a signed Power of Attorney was required to file the original petition.  

With the renewed petition received on June 4, 2021, declarant Hambleton addressed this in paragraph 22 of her verified statement, as did Dr. Plehn-Dujowich in paragraph 12 of hers.  The two declarants set forth that Cell Medica Limited and Baylor College of Medicine were engaged in commercial negotiations, and only when the commercial agreement was finalized were the declarations from the Baylor inventors signed and returned to Cell Medica Limited in July of 2019.  Dr. Plehn-Dujowich states this is reason it took an extended period of time to obtain executed declarations and “it was best practice to first obtain the signed Baylor declarations before filing the Request under Rule 48 correcting inventorship” and [w]ithout the addition of the Baylor Investigators who had performed activity in the U.S., there would have been no basis for filing the (Rule 1.48) petition.”  

The decision mailed on August 12, 2021 set forth on the fifth page:

However, the basis for filing a petition pursuant to 37 C.F.R. § 5.25 seeking a retroactive license for foreign filing under 35 U.S.C. § 184 is the awareness of the filing of unlicensed material in a foreign country where at least a portion of the inventive concept took place on U.S soil, and not the perfection of the inventorship in a corresponding U.S. application.  This is why diligence is measured from the time the involved parties were aware of the need for a retroactive foreign filing license, and not the date on which a signed declaration from each joint inventor who contributed to the inventive concept on US soil is signed and ready to be submitted to the USPTO.  This is also why 37 C.F.R. § 5.13 provides for the filing of a petition pursuant to 37 C.F.R. § 5.25 where there is 

On third renewed petition, Dr. Plehn-Dujowich will need to explain why she was of the belief it would be improper to submit a request for a retroactive foreign filing license – despite her having actual knowledge of the need for one – until signed declarations were available to be submitted with a petition pursuant to 37 C.F.R. § 1.48.

Emphases included.

With this renewed petition received on January 19, 2022, declarant Plehn-Dujowich has addressed this in her verified statement.  In paragraphs 9-11, she states that on June 21, 2018, she determined that inventive work had been conducted in the US by employees of applicant Baylor College of Medicine, and that same month she realized that a foreign filing license was required.

In paragraph 12 she explains she believed it necessary and best practice to first obtain the executed declarations from the Baylor inventors so as to file a petition under 37 C.F.R. 
§ 1.48 to add these inventors concurrently with the petition seeking a retroactive foreign filing license, so as to file “a complete explanation regarding inventorship.”

She adds that the reason applicant Baylor College of Medicine took so long to provide the executed declarations was because of “ongoing negotiations for a commercial agreement” between the two applicants.

Declarant Plehn-Dujowich’s verified statement has been given careful consideration, and it fails to support a finding that the record contains a showing that the license has been diligently sought after discovery of the proscribed foreign filing.

37 C.F.R. § 5.25(a)(3)(ii) states “[a] petition for a retroactive license under 35 U.S.C. 184 shall be presented in accordance with § 5.13 or § 5.14(a), and shall include … [a] verified statement (oath or declaration) containing [a] showing that the license has been diligently sought after discovery of the proscribed foreign filing.”

it is not clear why one would consider it best practice to delay the filing of the request, and to continue to delay for such an extended period of time.  

This is particularly the case since declarant Plehn-Dujowich was waiting for documents that were not required.  37 C.F.R. 
§ 5.25(a)(3)(iii) requires an explanation of the error, and signed declarations from US inventors the Petitioner sought to add as inventive entities could assist in supporting an explanation of the error, but are not a part of the explanation the regulation requires.

Similarly, it is not clear why one who was aware that a retroactive foreign filing license was required, and equally aware that an ongoing commercial negotiation with the employer of the US inventors was delaying the obtainment of signed declarations, would choose to continue to delay requesting the foreign filing license for such a long period of time.  In paragraph 12 of declarant Plehn-Dujowich’s verified statement, she states “while there was no indication that the Baylor Declarations could not be obtained eventually, based on my correspondence with the Baylor Investigators, there was no evidence to suggest that the Baylor Declarations could be obtained within a set time period.”  This evinces actual knowledge on the part of the declarant that the decision against filing the request for a retroactive foreign filing license until executed declarations could be secured from the US inventors would result in a delay in filing the request for a retroactive foreign filing license.  The declarant refers to “multiple requests and follow ups” with applicant Baylor College of Medicine, which evinces actual knowledge on her part that the delay was ongoing.

Still further, the undersigned has not located any indication that declarant Plehn-Dujowich communicated any immediacy to applicant Baylor College of Medicine of the need to receive these documents, and explained that the failure to produce these documents was delaying the filing of a petition that must be filed promptly.  

Declarant Plehn-Dujowich must reveal on renewed petition whether she informed applicant Baylor College of Medicine of the pressing need for the declarations either before, during, or after the “multiple requests and follow ups” for the same.

  It is not clear if applicant Baylor College of Medicine was aware that its delay in providing the declarations was delaying the filing of a request for a retroactive foreign filing license, or if it was even aware of the existence of the foreign filings.  A verified statement from an employee of applicant Baylor College of Medicine is required on renewed petition which addresses this matter, and also explains why it took more than a year to both secure and provide the signed declarations.  

Regarding requirement (3)(iii) of 37 C.F.R. § 5.25, first, 37 C.F.R. § 5.25(b) requires “statements by those persons having personal knowledge of the acts regarding filing in a foreign country.”  It follows that the verified statement should be made by the person or persons who had direct knowledge and made the decision to file in a foreign country before securing a foreign filing license.  Verified statements from Rainer Ludwig Knaus and Gregg Sandos have not been provided, and the need for the same is hereby waived: Petitioner has established that a diligent effort was made to obtain these verified statements to no avail.  The undersigned finds that an extraordinary situation is present, such that justice requires the waiver of the requirement for the same.

However, regarding the Australian and Japanese filings, declarant Hambleton has not revealed the manner in which she provided these instructions to the Japanese law firm and Dr. Andrew Loh, and declarants Gledhill and Jitsuhiro have not revealed this information either.

37 C.F.R. § 5.25(b) sets forth, in pertinent part: “[t]he showing of facts…should be accompanied by copies of any necessary supporting documents such as letters of transmittal or instructions for filing.”  It follows declarants Hambleton, Loh, Gledhill, and Jitsuhiro must each indicate whether any instructions regarding the Australian and Japanese filings were provided in writing, and if so, a copy of the instruction letter(s) must be included therewith (along with an English translation, if applicable).

Accordingly, the provisions of 37 C.F.R. § 5.25 not having fully been met, the petition is DISMISSED.  A response is due within TWO MONTHS of the mailing date of this decision.  Extensions of time of this period of reply may be obtained under 37 C.F.R. 


The reply should include a cover letter entitled “Renewed Petition under 37 C.F.R. § 5.25.”  This is not a final agency action within the meaning of 5 U.S.C § 704.  

The renewed petition should indicate in a prominent manner that the attorney handling this matter is Paul Shanoski, and may be submitted by mail,12 hand-delivery,13 or facsimile.14  If Petitioner has the capability to file follow-on documents, a response may be submitted via the electronic filing system, EFS-Web15 and the document code should be RETR.LICENSE.  If responding by mail, Petitioner is advised not to place the undersigned’s name on the envelope.  Only the information that appears in the footnote should be included – adding anything else to the address will delay the delivery of the response to the undersigned.  

Any verified statement (notarized oath) or declaration (including reference to Section 1001 of Title 18 of the U.S.C.) included on renewed petition must include the clause: 

I hereby declare that all statements made herein of my own knowledge are true and that all statements made on information and belief are believed to be true; and further that these statements were made with the knowledge that willful false statements and the like so made are punishable by fine or imprisonment, or both, under Section 1001 of Title 18 of the United States Code and that such willful false statements may jeopardize the validity of the application or any patent issuing thereon.

Telephone inquiries regarding this decision should be directed to Attorney Advisor Paul Shanoski at (571) 272-3225.16  All other 

 
/Paul Shanoski/
Paul Shanoski
Attorney Advisor
Office of Petitions



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 UK, PCT, Australia, Europe, and Japan.  Renewed petition received on June 4, 2021, page two.
        2 December 12, 2011; December 12, 2012; July 10, 2014; July 10, 2014; and, June 11, 2014, respectively.  Id.
        3 Hambleton verified statement submitted with the original petition, paragraph 5.
        4 Hambleton verified statement submitted with the renewed petition received on June 4, 2021, paragraph 8.
        5 Id. at 13.
        6 Second renewed petition, pages 4-5 and Hambleton e-mail sent April 19, 20201 at 12:51 PM, Exhibit H, page 268 of the 280-page document in the image file wrapper.
        7 Hambleton verified statement submitted with the renewed petition received on January 19, 2022, paragraphs 2-5.
        8 Gledhill verified statement submitted with the renewed petition received on January 19, 2022, paragraph 2.
        9 Jitsuhiro verified statement submitted with the renewed petition received on January 19, 2022, paragraph 2.
        10 Petition pursuant to 37 C.F.R. § 1.183.
        11 Hambleton verified statement submitted with the renewed petition received on June 4, 2021, paragraph 17.
        12 Mail Stop Petition, Commissioner for Patents, United States Patent and Trademark Office, P.O. Box 1450, Alexandria, VA, 22313-1450.  
        13 Customer Window, Randolph Building, 401 Dulany Street, Alexandria, VA, 22314.
        14 (571) 273-8300: please note this is a central facsimile number.  
        15 https://www.uspto.gov/patents/apply 
        16 Petitioner will note that all practice before the Office should be in writing, and the action of the Office will be based exclusively on the written record in the Office.  See 37 C.F.R. § 1.2.  As such, Petitioner is reminded that no telephone discussion may be controlling or considered authority for Petitioner’s further action(s).